Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Percy James Tucker appeals the district court’s order denying his motion for the appointment of counsel to assist him in filing a Fed.R.Crim.P. 33 motion for a new trial. We have reviewed the record and find no reversible error. Accordingly, we deny Tucker’s motion to appoint counsel and affirm for the reasons stated by the district court. United States v. Tucker, No. 2:09-cr-00182-AWA-DEM-1 (E.D.Va. filed Oct. 4, 2013; entered Oct. 7, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.